 

 

[Usps SDNY
DOCUMENT :
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED :
SOUTHERN DISTRICT OF NEW YORK DOC #: .

DATE FILED: / /39/14 :

 

 

 

 

 

 

ANDREW YEARWOOD,

 

 

Petitioner, 19-cev-4709 (JGK)

- against - MEMORANDUM OPINION
AND ORDER

 

WILLIAM BARR, in his official
Capacity as the Attorney General of
the United States, ET AL.,

Respondents.

 

JOHN G. KOELTL, District Judge:

This case concerns alleged legal and constitutional errors
that the petitioner, Andrew Yearwood, claims occurred when
Immigrations and Customs Enforcement (“ICE”) agents removed him
from the United States to St. Vincent and the Grenadines (“St.
Vincent”) on May 22, 2019. The petitioner brings this petition
for a writ of habeas corpus under 28 U.S.C. §§ 1331, 2241;
Article I, § 9, cl. 2 of the United States Constitution; and the
All Writs Act, 28 U.S.C. § 1651. The petitioner alleges
violations of his Fifth Amendment procedural and substantive due
process rights, his right to meaningful access to the courts,
and the Administrative Procedure Act (“APA”), 5 U.S.C. § 701.

The petitioner asks the Court to order that the respondents
send a team of physicians to St. Vincent to evaluate the
petitioner and to return the petitioner to the United States in

a manner that is approved by a team of cardiovascular

 
specialists, including a doctor identified by the petitioner. If
returned to the United States, the petitioner asks that the
Court enjoin the respondents from placing the petitioner in
immigration detention or from placing any other restrictions on
the petitioner’s liberty that would prevent him from accessing
medical care, and further enjoin the respondents from removing
the petitioner during the pendency of any appeals that follow
from a decision on this habeas petition. The petitioner also
seeks a declaration that the respondents’ actions violated the
Due Process Clause of the Fifth Amendment and the Administrative
Procedure Act.!

I.

The following facts are taken from the amended petition and
the sworn declarations of the parties.

The petitioner is a fifty-three-year-old father who was
born in St. Vincent. Am. Pet. 9 53. The petitioner was admitted
to the United States as a B2 non-immigrant visitor on February
13, 1991, with permission to remain in the United States until
August 12, 1991. Hernandez Decl. @&@ 3, 4. The petitioner
remained in the United States beyond that date without

permission. Id. 7 4.

 

1 The petitioner also seeks this same relief in a request for a
preliminary injunction. However, because the issues raised in his
petition are legal in nature, the Court reaches the merits of the
petition and the petitioner’s request for a preliminary injunction is
denied as moot.

 
On March 4, 1997, the petitioner was convicted in the New
York State Supreme Court, Kings County, of Attempted Criminal
Possession of a Weapon in the Third Degree in violation of N.Y.
Penal Law § 110-265.02(1). Hernandez Decl. @ 5. On April 14,
2018, the petitioner was arrested at his home by ICE officers
and placed in immigration detention at the Bergen County Jail in
Hackensack, New Jersey. Am. Pet. 91 55-56. On August 30, 2018,
an immigration judge issued an order of removal against the
petitioner, which was affirmed by the Board of Immigration
Appeals on January 17, 2019. Id. 57. On May 1, 2019, the
petitioner received a notice from ICE that ICE had reviewed his
custody status and that the petitioner would remain in
immigration detention. Id. 7 58.

The petitioner suffers from chronic heart disease and
related medical conditions. Id. 9 59. In 2008, the petitioner
suffered a myocardial infarction, which required heart surgery.
Id. 4 60. Since that incident, the petitioner has received
ongoing care from a licensed cardiologist, Dr. Bandari. Id.
Before his detention, Dr. Bandari diagnosed the petitioner with
several serious cardiovascular conditions including coronary
artery disease, hypertension, hyperlipidemia, and venous reflux
in bilateral great saphenous veins and right small saphenous

vein. Id. 7 61.

 

 

 
At the time that the respondents detained the petitioner,
the petitioner was prescribed five heart and blood pressure
medications. Id. 7 65. Dr. Bandari provided a letter to ICE
stating that the petitioner must be evaluated by Dr. Bandardi
before any adjustments were made to the petitioner’s
medications. Id. Over the course of the petitioner’s detention,
the number of medications prescribed to him increased from five
to fourteen. Id. 9 66. However, the petitioner was not seen by a
cardiologist until he had been in detention for four months. Id,
q 67. While in detention, the petitioner had to visit the
infirmary multiple times and he was taken to the emergency room
at Hackensack Medical Center twice for chest pain and
palpitations. Id. @ 68.

Dr. Pendyal, a physician who examined the petitioner's
medical records for legal purposes in July, 2018, opined that
the petitioner’s medical conditions require regular treatment by
a team of cardiovascular specialists, a combination of
prescription medications, and careful monitoring. Id. T1 63, 69.
Dr. Pendyal wrote a further letter for legal purposes dated
March 4, 2019, stating that, “Until the etiology of Mr.
Yearwood’s chest pain can be properly elucidated, I would be
reluctant based on the information I have been provided to allow
him to travel as a passenger in an aircraft.” Id. @ 74; Docket

No. 1-2. While Dr. Pendyal’s letter was provided for legal

 

 
purposes, there is no allegation that it was provided to
immigration authorities prior to the current proceeding.

The petitioner asserts that he anticipated seeking relief
regarding the conditions of his confinement and a stay of his
removal. Am. Pet. 9 76. In anticipation of seeking such relief,
the petitioner’s attorney arranged for Dr. Ross, a specialist
from Montefiore Medical Center, to visit and evaluate the
petitioner in consultation with Dr. Pendyal. Id.

On May 19, 2019, the petitioner’s attorney contacted staff
at the Bergen County Jail to arrange for Dr. Ross to visit the
petitioner on May 23, 2019. Id. 9 77. ICE approved this request
on May 20, 2019. Id. On May 21, 2019, ICE requested medical
clearance for the petitioner’s removal by a certified health
authority at the Bergen County Jail. See Calidonio Decl. 7 4.
That same day, a registered nurse at the jail medically cleared
the petitioner for travel, including by airplane. See Dkt. No.
11-2 at 1. In a sworn declaration, Thomas Flynn -- the ICE
Supervisory Detention and Deportation Officer in New York who
supervises the Jail Liaison Unit and who told the petitioner
that ICE had no issue with the requested medical consultation --
stated that he was not aware that the petitioner’s removal was
scheduled to take place the day before the agreed-upon medical

consultation. Flynn Decl. @ 3.

 
At approximately 1:00 a.m. on May 22, 2019 officers woke
the petitioner and told him he was being removed from the United
States. Am. Pet. 7 78. The immigration officers denied the
petitioner’s repeated requests to make a phone call until around
6:15 a.m., after the petitioner had arrived at John F. Kennedy
airport (“JFK”). Id. 9491 79-80. The respondents state that, as a
general matter, the Bergen County Jail shuts down access to all
telephones in the facility overnight. Flynn Decl. @ 5.

At 6:15 a.m., the petitioner left his attorney a voicemail
in which he stated that he was at JFK and was being removed from
the United States. Am. Pet. 9 81. The petitioner also called his
daughter and left her a voicemail in which he indicated that he
believed that his flight would leave around 10:30 a.m. Id.

At 6:47 a.m., the petitioner’s attorney began emailing
officials at the United States Attorney’s Office for the
Southern District of New York. Id. @ 82. In the email, the
petitioner’s attorney indicated that the petitioner had a
complex heart condition and that he should not be placed on an
airplane under any circumstance. Id. The petitioner’s attorney
attached to the email the March 4, 2019, letter from Dr. Pendyal
explaining his medical conclusions and his position that he
would be reluctant to have the petitioner travel by airplane.

Id.

 

 
The petitioner was required to board the airplane to St.
Vincent. Id. 9 84. The petitioner was accompanied by two
immigration officers, who remained with him on the flight. Id.
The petitioner told both officers that he had a heart condition.
Id. The officers responded that they had not been informed of
the petitioner’s medical condition. Id. The petitioner’s flight
left JFK at 8:07 a.m. Id. 9 85.

Following further emails to the United States Attorney’s
Office, at 9:42 a.m., the petitioner’s counsel submitted a
petition for a writ of habeas corpus to this Court as the Part I
judge. Id. 7 88.

This Court held a telephone hearing at approximately 10:22
a.m. Id. 7 89. During the proceeding, the Assistant United
States Attorneys indicated that the petitioner’s flight had

already left for St. Vincent. Id, Accordingly, the Court

 

dismissed the petitioner’s request to enjoin the respondents

 

from removing the petitioner as moot. Id. The Court ordered the
Government to inquire as to whether the petitioner was provided
his medication before his flight, and to ensure that the
petitioner received his medications expeditiously if he did not
already have them. Id, @ 90.

The petitioner’s flight landed in St. Vincent around 12:28
p.m. Id. § 91. The petitioner reportedly experienced severe

chess pressure during the flight. Id. 7 94. When the airplane
landed, the petitioner was taken immediately to a medical clinic
and then transported by ambulance to a hospital. Id.

In a telephone conversation with Dr. Pendyal on May 24,
2019, the petitioner said that the pain he experienced during
the flight was similar to what he experienced prior to his first
heart attack in 2008. Id. The petitioner reported that the
doctors at the hospital in St. Vincent said that the petitioner
experienced a small heart attack. Id.

The petitioner now brings this petition for a writ of
habeas corpus, seeking, among other things, to have a team of
medical specialists flown to St. Vincent to evaluate him and
requiring that he be brought back to the United States through
medically appropriate means. The petitioner asks for an
injunction against the respondents’ placing the petitioner in
immigration detention upon his return to the United States or
from placing any other restrictions on the petitioner’s liberty
that would prevent him from accessing medical care, and from
removing the petitioner during the pendency of any appeals that
follow from a decision on this habeas petition. The petitioner
also seeks a declaration that the respondents’ actions violated
the Due Process Clause of the Fifth Amendment and the
Administrative Procedure Act.

The respondents oppose the petition on grounds that (1) the

Court lacks jurisdiction to direct the Government to return the

 

 
petitioner to the United States; (2) the petitioner’s challenge
to his removal is moot; (3) the REAL ID Act, 8 U.S.C. § 1252(g),
strips the Court of subject-matter jurisdiction over the
petitioner’s challenge to the execution of his removal order;
and (4) the petitioner’s enumerated causes of action -- namely
his claims under the Due Process Clause and the Administrative
Procedure Act -- do not support the injunctive relief that he
requests. For the reasons explained below, the petition is
denied.

It.

A.

As a threshold matter, the petitioner has not shown that a

petition for a writ of habeas corpus is the appropriate vehicle
to litigate his claims. “The traditional function of the writ is

to secure release from illegal custody.” Cody v. Henderson, 936

 

F.2d 715, 720 (2d Cir. 1991). However, the relief that the
petitioner seeks, which sounds in habeas, will not redress the

alleged harm that he suffered, which sounds in tort.

 

2The petitioner has been removed from the United States pursuant to an
order of removal that he does not challenge. The Government initially
argued that the petition is improper because the petitioner is no
longer “in custody.” However, jurisdiction for the purpose of habeas
corpus is measured at the time that the petition is brought. Reyes-
Sanchez v. Ashcroft, 261 F. Supp. 2d 276, 282-83 (S.D.N.¥. 2003). It
is undisputed that the petitioner was in the custody of two ICE
officers at the time the petition was filed. See Umanzor v. Lambert,
782 F.2d 1299, 1302 (Sth Cir. 1986) (explaining that an alien who was
inside an aircraft against his will was in custody). At the argument
on the petition, the Government no longer pressed its argument that

 

 

 

 
The petitioner alleges that his procedural and substantive
due process rights were violated because he was not provided
sufficient notice of his removal or the opportunity to call his
lawyer until he arrived at JFK.? He has not shown that returning
to the United States would redress any injuries that flow from
these alleged due process violations. The petitioner also
alleges that the respondents failed to provide the petitioner
with adequate medical care -- specifically, adequate discharge
planning -- in violation of his constitutional rights. However,
the petitioner has failed to show how the injunctive relief that
he seeks could remedy this past alleged harm, and the petitioner
has not cited any cases that present similar circumstances to
support such relief. Similarly, the petitioner has not shown
that ICE’s alleged failure to follow the procedures set forth in
its Performance Based National Detention Standards would be
redressed by an order returning the petitioner to the United
States. The same is true of the petitioner’s claims under the
APA. Although the petitioner does not specifically identify the

agency action that he challenges under the APA, he has not shown

 

 

 

the petition is improper because the petitioner had already been
removed.

3 The petitioner has not cited any authority for the proposition that
he had a right to know the precise date that he was going to be
removed or that he had a right to contact his lawyer before his
arrival at JFK. The petitioner had been subject to and order of
removal that was affirmed on January 17, 2019.

10
that any action could be redressed by the equitable relief that
he seeks.

Indeed, at oral argument, counsel for the petitioner
acknowledged that even if the petitioner were brought back to
the United States, ICE could validly remove him again, and he
would find himself in the same position as he finds himself now.*
When asked about redressability, the petitioner's attorney
hypothesized that the petitioner’s injuries would be redressed
if the petitioner were returned to the United States but then
re-removed in a way that is procedurally sound and with a
medical discharge plan. However, there is no way that such a
process could cure the alleged harm that has already occurred
from the first removal, and indeed, such a process would be
burdensome for the petitioner, who would be forced to travel
back to the United States only to be removed to St. Vincent
again. Moreover, it is not clear how the petitioner would
undergo this travel, because one of the bases for his claims is
that he is not medically fit to fly. The mismatch between the
relief that the petitioner seeks and the harm he alleges makes a
petition for a writ of habeas corpus an improper vehicle for his

claims. Cf. Preiser v. Rodriguez, 411 U.S. 475, 494 (1973)

 

(explaining that “the traditional purpose of habeas corpus” is

 

4 and for that reason, to the extent that the petitioner’s injury is
based on the quality of medical care in St. Vincent, the petitioner
has not shown that the relief he seeks could redress that injury.

11

 
to seek “immediate or more speedy release” from custody and that
“habeas corpus is not an appropriate or available federal
remedy” for damages claims).

To support his argument that returning the petitioner to
the United States is an appropriate remedy, the petitioner
relies on a bevy of cases in which courts either ordered the
return of a petitioner where the removal was in violation of a
court order or stayed a pending removal based on a procedural
error. However, the cases on which the plaintiff relies are
plainly distinguishable. In each of these cases, there was a
colorable claim that the petitioner would not have been removed
but for the procedural error. For example, in Calderon v.
Sessions, the district court stayed a petitioner’s removal in
order to afford the petitioner the opportunity to exhaust his
right to pursue a provisional uniawful presence waiver. 330 F.
Supp. 3d 944, 956 (S.D.N.Y. 2018). Whether the Calderon
petitioner was allowed to engage in the process of pursuing a
provisional unlawful presence waiver was directly related to
whether the petitioner would ultimately be removed. Id. The
procedural errors alleged in this petition, however, are not the
type that call into question whether the petitioner would have
been removed. Indeed, the petitioner concedes that if he were to
return to the United States, the respondents could lawfully

remove him again. Although the procedural errors alleged in this

12

 

 
petition call into question the manner of the petitioner’s
removal, they do not bear on whether the petitioner ultimately
would have been removed.

Similarly, where a petitioner is removed in violation of a
court order staying that removal, courts have required that the
petitioner be returned to the United States so that the court

orders would be enforced. See, e.g., Blake v. McAleenan, No.

 

19cv10529 (D.N.d. May 30, 2019).° But this is not such a case.
In addition to the fact that an order to return the
petitioner to the United States would not redress his claims, as
pleaded, the petition is not justiciable. It is well settled
that “[i]n order to satisfy the case-or-controversy requirement
fof Article III], a party must, at all stages of the litigation,

have an actual injury which is likely to be redressed by a

 

favorable judicial decision.” United States v. Williams, 475

 

F.3d 468, 478-79 (2d Cir. 2007) (citation omitted and emphasis

added) .® It is possible that the petitioner’s claims could be

 

5 Docketed in this case as Docket No. 13-6.

6 Similarly, the petitioner has not shown how a declaration that the
respondents violated the Due Process Clause and the APA would redress
his injuries. The remedies available through the Declaratory Judgment
Act “are intended to afford one threatened with liability an early
adjudication before damage accrues from impending litigation, thereby
permitting parties to settle matters and controversies before they
develop into further violations of law or contractual duties.” Larami
Corp. v. Amron, No. 92cv7323, 1994 Wh 369251, at *3 (S.D.N.¥. July 13,
1994) (citing 10A Wright, Miller & Kane, Federal Practice and
Procedure: Civil 2d § 2751). The respondents’ actions, however, are
not ongoing, and a declaration will not redress any past harm, and the
petitioner has not shown that there is any potential of future harm

13

 

 
redressed by damages. However, the petitioner has not sought
such relief, and the petitioner’s complaints about the
procedural defects in removing him would not be redressed by
bringing him back to the United States subject to being removed
again.
B.

Moreover, the REAL ID Act, 8 U.S.C. § 1252(g), strips the
Court of subject-matter jurisdiction over the petitioner's
claims because his claims are a challenge to his removal order.

See Saavedra De Barreto v. I.N.S., 427 F. Supp. 2d 51, 60 (D.

 

Conn. 2006) (explaining that “the REAL ID Act contains clear and
unambiguous statutory directives divesting the district courts
of their habeas corpus jurisdiction to review final orders

of removal”).

8 U.S.C. § 1252(g) provides, in relevant part, that “no
court shall have jurisdiction to hear any cause or claim by or
on behalf of any alien arising from the decision or action by
the Attorney General to commence proceedings, adjudicate cases,
or execute removal orders against any alien under this chapter.”
The petitioner argues that he is not challenging his final order

of removal but, rather, the process that the respondents

 

 

 

based on these past alleged violations of the Due Process Clause and
the APA that could be solved by a declaratory judgment.

14
employed to remove him from the United States and that,
accordingly, the jurisdictional bar of § 1252(g) does not apply.
The Second Circuit Court of Appeals explained that “whether
the district court has jurisdiction will turn on the substance
of the relief that a [petitioner] is seeking.” Delgado v.
Quarantillo, 643 F.3d 52, 55 (2d Cir. 2011). Although the
petitioner claims to challenge only the manner and method of his
removal,? and not the order of removal itself, the relief he
requests shows otherwise. The ultimate relief that the
petitioner seeks -- an order returning him to the United States
and preventing the respondents from detaining him or removing
him during the pendency of any appeals -- is a direct challenge
to the order of removal, regardless of the fact that the
petitioner frames his claim as a challenge to the process
through which he was removed. See Delgado, 643 F.3d at 55;

J.E.F.M. v. Lynch, 837 F.3d 1026, 1032 (9th Cir. 2016) (the REAL

 

ID Act bars review of any “claim by an alien, however it is
framed, [that] challenges the procedure and substance of an
agency determination that is ‘inextricably linked’ to the order
of removal” (citation omitted)). The equitable relief that the

petitioner seeks is barred by the statute because, if granted,

 

7 Specifically, the petitioner claims that the manner in which he was
removed violated the respondents’ own regulations, the standards set
forth in the respondents’ Performance Based National Detention
Standards, and the petitioner’s Due Process rights.

15

 

 
that relief would undo his removal order. And by its plain
terms, 8 U.S.C. § 1252(g) strips district courts of jurisdiction
over claims attacking the Government's decisions or actions to

execute removal orders. See Vasquez v. Aviles, No. 15cv2341,

 

2015 WL 1914728, at *2 (D.N.J. Apr. 24, 2015), aff'd, 639 F.
App’ x 898 (3d Cir. 2016).

Nor can the petitioner’s claims avoid the REAL ID Act’s
jurisdictional bar on the basis that they are also based on
violations of the Administrative Procedure Act. See Delgado v.
Quarantillo, 643 F.3d 52, 55 (2d Cir. 2011) (*“[Wle reject {the
petitioner’s] arguments that federal question jurisdiction
exists here either because her claim arises under the APA or
because she is bringing a mandamus action. The APA explicitly
does not apply ‘to the extent that... statutes preclude
judicial review,’ as the REAL ID Act does in this instance.”
{quoting 5 U.S.C. § 701{a)(1)). The petitioner’s claims that the
respondents violated their own regulations and procedural
manual, thereby violating the APA, are barred by § 1252(g) for
the reasons discussed above -- the nature of the relief that the
petitioner seeks shows that the petitioner is challenging his

order of removal. See id.; Andreenko v. Holder, No. licv6610,

 

29012 WL 4210286, at *4 (W.D.N.Y. Sept. 18, 2012) (“Even where a

removal order is being challenged indirectly, the provisions of

16

 

 
the REAL ID Act still apply to bar a claim for cancellation of
removal.”).

As the petitioner concedes, ICE authorities removed him
pursuant to a valid, final order of removal. The petitioner was
placed in removal proceedings before an immigration judge and
was represented by counsel in those proceedings. The petitioner
did not file any applications for relief from removai, was
ordered removed, received appellate consideration of the
immigration judge’s adverse decision, and did not seek further
review by filing a petition for review with the Second Circuit
Court of Appeals, as was his right. Hernandez Decl. G 7. Having
been removed pursuant to a valid removal order, the petitioner
is now subject to a ten-year bar on returning to the United
States, absent a waiver by the Secretary of Homeland Security. 8
U.S.C. § 1229c(d). Despite these circumstances and the
petitioner’s admission that his final order of removal was
valid, the petitioner seeks an order requiring his return to the
United States. The petitioner’s request for such relief is a
challenge to his final order of removal and is barred by the
REAL ID Act. See 8 U.S.C. § 1252 (g).

B.

The petitioner argues that a construction of § 1252 (g) that

strips the Court of jurisdiction to review the petitioner’s

petition for a writ of habeas corpus violates the Suspension

1?

 

 
Clause, U.S. Const. art. I, $ 9, cl. 2, because such a
construction would leave the petitioner without an “adequate

substitute” for the writ. See I.N.S. v. St. Cyr, 533 U.S. 289,

 

305 (2001).

The Suspension Clause provides that “[t]he Privilege of the
Writ of Habeas Corpus shall not be suspended, unless when in
Cases of Rebellion or Invasion of the public Safety may require
it.” U.S. Const. art. I, § 9, cl. 2. However, the Suspension
Clause does not apply to the petitioner’s claims because, as
explained above, the petitioner has not shown that a petition
for a writ of habeas corpus is a proper vehicle to litigate his
claims.

The petitioner relies on Ragbir v. Homan to support his
argument that the Suspension Clause saves this Court's
jurisdiction over his claims. 923 F.3d 53 (2d Cir. 2019).
However, in Ragbir v. Homan the petitioner brought a
“cognizable” habeas claim. Id. at 73. The Court of Appeals
explained that habeas relief would “alter Ragbir’s situation.”
Id. at 74. In this case, the petitioner has failed to show that
habeas relief would provide redress.

Moreover, Ragbir is plainly distinguishable. Ragbir sought
to enjoin the execution of a valid final order of removal on
First Amendment grounds. The Ragbir petitioner alleged plausibiy

that ICE officers targeted him for removal in retaliation for

18

 

 
his political speech activities. Id. at 59-60. The Second
Circuit Court of Appeals found that it would violate the
Suspension Clause for § 1252({g) to bar review of the
petitioner’s challenge to his removal order because the
respondents’ alleged conduct -- removal in retaliation for
political speech -- was sufficiently “outrageous” under the

Supreme Court’s decision in Reno v, American-Arab Anti-

 

Discrimination Committee, 525 U.S. 472 (1999), to overcome the

 

REAL ID Act’s jurisdictional bar. 923 F.3d at 70-72.

The circumstances of this case do not meet the threshold of
outrageousness or egregiousness described in Ragbir. At the time
that the petitioner was removed from the United States, the
immigration authorities had received medical authorization for
the petitioner to fly, and neither the petitioner nor his
attorneys had provided the respondents with Dr. Pendyal’s
letter, which, in any event, did not state that the petitioner
was not medically cleared to fly, but that Dr. Pendyal would be
“reluctant” to place the petitioner on an airplane. Am. Pet. Bx.
2. At the time that the petitioner was removed, the respondents
had a final order of removal -- one that the petitioner does not
dispute was valid and lawful -- and medical clearance for the
petitioner to fly. Unlike the situation in Ragbir, there is no
allegation that the petitioner was targeted by the immigration

authorities for an unlawful reason. Accordingly, the alleged

19

 

 
conduct in this case does not rise to the level of
“outrageousness” in Ragbir, a case in which the respondents were
alleged to have intentionally retaliated against the petitioner
by attempting to remove him from the United States specifically
because the petitioner exercised his constitutional right to
engage in political speech.

c.

The petitioner also seeks a preliminary injunction, seeking
essentially the same relief as he does on the merits of his
habeas petition. A party seeking a preliminary injunction must
show: “(1) a likelihood of irreparable harm in the absence of
the injunction; and (2) either a likelihood of success on the
merits or sufficiently serious questions going to the merits to
make them a fair ground for litigation, with a balance of

fe

hardships tipping decidedly in the movant’s favor.” Doninger v.
Niehoff, 527 F.3d 41, 47 (2d Cir. 2008).

As explained above, the petitioner’s claims lack merit, and
therefore the petitioner is not entitled to a preliminary
injunction.

The petitioner also seeks discovery. However, the

petitioner is not entitled to relief and therefore there is no

basis for discovery.

20

 
CONCLUSION

The Court has considered all of the arguments raised by the
parties. To the extent not specifically addressed, the arguments
are either moot or without merit. For the reasons explained
above, the petition for a writ of habeas corpus is denied. The
Clerk is directed to enter judgment dismissing this case. The
Clerk is also directed to close all pending motions and to close
this case.
SO ORDERED.

Dated: New York, New York
July 30, 2019

 

 

A John G. Koeltl
United States District Judge

21

 
